Per Curiam:

We hold that the proofs justified with reason the jury’s conclusion that employer negligence played a part in producing the petitioner’s injury. Rogers v. Missouri *926Pacific R. Co., 352 U. S. 500; Webb v. Illinois Central R. Co., 352 U. S. 512; Ferguson v. Moore-McCormack Lines, 352 U. S. 521. The judgment of the Court of Civil Appeals is reversed and the case is remanded. Mr. Justice Frankfurter would dismiss the writ as improvidently granted. See his dissent in Rogers v. Missouri Pacific R. Co., 352 U. S. 500, 524. Mr. Justice Harlan and Mr. Justice Whittaker dissent for the reasons given in Mr. Justice Harlan’s opinion in Rogers v. Missouri Pacific R. Co., 352 U. S. 500, 559.
Robert Lee Guthrie argued the cause for petitioner. With him on the brief was David C. McCord. Luther Hudson argued the cause for respondent. With him on the brief was Preston Shirley.
Mr. Justice Burton dissents.